       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


FEDERAL TRADE COMMSSION                             Case No._______________

       Plaintiff,                                   COMPLAINT FOR PERMANENT
                                                    INJUNCTION AND OTHER EQUITABLE
       v.                                           RELIEF

SUPERIOR PRODUCTS
INTERNATIONAL II, INC., a corporation,
and

JOSEPH E. PRITCHETT, individually and
as an officer of SUPERIOR PRODUCTS
INTERNATIONAL II, INC.,

       Defendants.



       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or

reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendants’ acts or practices in violation of Section 5(a) of

the FTC Act, 15 U.S.C. § 45(a).

       2.      Defendants market their Super Therm and Sunshield roof and wall coatings using

deceptive energy savings claims and claims related to R-values, which measure the insulating

ability of a material, including home insulation.

       3.      Defendants claim that their Super Therm and Sunshield products provide

significant energy savings for consumers when applied to a home or other building. They also




                                                    1
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 2 of 24




claim those products have R-values and R-value equivalents of R-19, and consequently, also

provide significant energy savings for consumers when applied to a home or other building.

       4.      However, these claims are false. Therefore, Defendants cannot substantiate them.

In fact, Defendants’ coatings have R-values that are substantially less than one when applied as

Defendants instruct, and Defendants’ purported substantiation demonstrates their products do not

provide the advertised energy savings.

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

       6.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1) and (c)(2).

                                           PLAINTIFF

       7.      The FTC is an independent agency of the United States created by statute. 15

U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), which

prohibits unfair or deceptive acts or practices in or affecting commerce.

       8.      The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

                                         DEFENDANTS

       9.      Defendant Superior Products International II, Inc. (“Superior Products”) is a

Kansas corporation with its principal place of business at 10835 W 78th St, Shawnee, Kansas

66214. Superior Products transacts or has transacted business in this District and throughout the

United States. At all times material to this Complaint, acting alone or in concert with others,




                                                 2
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 3 of 24




Superior Products has advertised, marketed, distributed, or sold its Super Therm and Sunshield

coatings to consumers throughout the United States.

       10.     Defendant J.E. Pritchett (“Pritchett”) is the President and founder of Superior

Products. At all times material to this Complaint, acting alone or in concert with others, he has

formulated, directed, controlled, had the authority to control, or participated in the acts of

Superior Products, including the acts and practices set forth in the Complaint. Defendant

Pritchett resides in this District and, in connection with the matters alleged herein, transacts or

has transacted business in this District.

                                            COMMERCE

       11.     At all times material to this Complaint, Defendants maintained a substantial

course of trade in or affecting “commerce,” as “commerce” is defined in Section 4 of the FTC

Act, 15 U.S.C. § 44.

                           DEFENDANTS’ BUSINESS PRACTICES

       12.     Defendants manufacture and market coatings designed for residential, industrial,

and commercial applications, including “Super Therm” and “Sunshield.”

       13.     Coating products are marketed for application on homes and buildings and

include paint, paint with additives (such as ceramic spheres), varnishes, lacquers, and products

that incorporate such coatings.

       14.      Defendants claim that Super Therm is a water-borne combination of aliphatic

acrylics, urethanes and resin additives that contains four types of ceramic particles that allow it

“to block heat gain into the surface upon which the coating film is applied.” Defendants also

claim that Super Therm is an “[i]nsulation coating to create [sic] thermal barrier on substrates,”




                                                  3
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 4 of 24




including “[a]s a one-coast insulation system on exteriors” and “[a]s an insulation system for

interior applications.” Super Therm retails for $108.50 per gallon.

       15.     Defendants claim Sunshield is a water-borne combination of elastomeric acrylic

and resin additives that includes four different ceramics that provide it “both heat reflectivity and

insulating properties.” On their website, Defendants claim that Sunshield has “similar

performance characteristics to Super Therm,” but does not provide “the same benefits.”

Sunshield retails for $60 per gallon.

       16.     Since at least 2008, Defendants have disseminated or caused the dissemination of

advertising, packaging, and promotional materials for Super Therm and Sunshield, including

through advertisements on their website and marketing materials for their distributors.

       17.     In these materials, Defendants describe Super Therm’s performance in terms of

R-values and R-value equivalents. For example, they advertise that Super Therm provides a

“benefit comparable to R 19” when applied 0.01 inches thick. Exhibit A at 1.

       18.     R-value is a measurement of resistance to heat flow. See FTC’s Trade Regulation

Rule Concerning the Labeling and Advertising of Home Insulation (“R-value Rule” or “Rule”),

16 C.F.R. Part 460 (initially issued in 1980 and last amended in 2019). The greater the R-value,

the greater the reduction in heat flow, and the more energy may be saved to heat or cool a

building. 70 Fed. Reg. 31,258 (2005).

       19.     Different products have different R-values. For example, fiberglass batt is among

the most common insulating materials in the United States. It generally has an R-value of R-3.0

to R-3.8 per inch. Other popular insulation materials, polyisocyanurate or polyurethane foam,

have R-values of R-5.6 to R-8.0 per inch. Consumers typically apply those materials several

inches thick to provide the desired level of insulation. By comparison, hardwood has an R-value




                                                  4
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 5 of 24




of R-0.9 per inch. Poured concrete has an R-value of about R-0.08 per inch, making it a poor

insulator.

        20.     The U.S. Department of Energy recommends levels of insulation for homes. It

divides the country into eight climate zones and lists R-values for each zone. Most of Kansas is

in Zone 4. The Department recommends homes in this zone have R-38 to R-60 insulation in the

attic and R-13 to R-15 insulation in the walls. Thus, if such a home uses fiberglass batt (at R-3.8

per inch), it should have at least 10 inches of the batt in its attic. By comparison, Miami, Florida

is in Zone 1 where the Department recommends R-30 to R-49 for attics. For the coldest zone,

Zone 8, the Department recommends attic insulation of R-49 to R-60.

       21.      Defendants’ conduct is ongoing as of the filing of this Complaint.

       22.      Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.

             DEFENDANTS CLAIM SUPER THERM HAS AN R-VALUE OF R-19
             OR IS EQUIVALENT TO R-19 AND THAT SUNSHIELD IS SIMILAR

        23.     Defendants claim in marketing materials that a 0.01-inch thick coat of Super

Therm provides a “benefit comparable to R 19,” has “a R-19 [e]quivalent [r]ating,” and has the

same insulating qualities as six inches of “traditional fiberglass insulation.” See Exhibit A at 1;

Exhibit B at 6.

        24.     Defendants claim Sunshield is a “[c]ost-efficient alternative with similar

performance characteristics to Super Therm.”

        25.       In 2008, Superior Products started using a brochure, which it posted on its

website – where it remained until the FTC contacted Defendants in April 2019 as part of the




                                                  5
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 6 of 24




investigation that lead to this suit. That brochure expressly claims Super Therm has “a R-19

[e]quivalent [r]ating” when applied 0.01 inches thick. See Exhibit B at 6.

       26.     Superior Products bolstered this claim by stating in the same brochure that Super

Therm is “Approved” to have an “RE19” R-value at a 0.01-inch thickness, with “RE” meaning

an R-value equivalent. Exhibit B at 5.

       27.     The 2008 brochure further claims Super Therm has an “RE19” R-value whether

applied to the “[i]nterior” or “[e]xterior” of a building. Exhibit B at 5. It explains this feature

by claiming, “SUPER THERM holds heat inside the room in the winter by not loading the heat

which would be absorbed into the wall to be transferred and lost to the cold. The ceramics will

not load the heat and allow the normal transfer.” Exhibit B at 4. In this way, Defendants market

Super Therm not merely as a product that reflects the Sun’s heat, but as a product that performs

as traditional home insulation.

       28.     The 2008 brochure remains on the website of some Superior Products distributors.

       29.     Pritchett stated his goal when developing Super Therm was to create a product

“that could compete with or compliment batt forms of installed insulation.”

       30.     Superior Products also created a “Technical Data Sheet” about Super Therm that

it posted on the company’s website and includes with shipments of Super Therm. Under “Tests

and Certifications,” the March 1, 2019 version of the data sheet claims: “Exterior insulation

against Solar Radiation – benefit comparable to R 19” and references several standardized test

methods used to determine R-value. Exhibit A at 1.




                                                  6
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 7 of 24




       31.      A video on Superior Products’s website, as of April 2019, claims: “With one

coating [of Super Therm] at 16mils wet, or 10mil dry, you’re going to get an R-20 R-factor

equivalence.”

       32.      Pritchett personally makes unsubstantiated R-value claims about Super Therm.

An article about Super Therm on www.bobvila.com, a popular home improvement website,

quotes Pritchett throughout and states: “SuperTherm achieves an R-19 rating with one coat

applied, and a rating of R-28.5 when the surface is coated on the exterior and interior.” See

Exhibit C at 1-2.

       33.      In a patent application to the U.S. Government for a method of applying a

coating, Pritchett claims: “it has been found that the equivalent R value (thermal resistance) of a

single coat of Super Therm® is R-19 equivalence.”

       34.      Defendants bolster their express R-value claims by comparing Super Therm to

products with known R-values and implying that Super Therm has that level of R-value.

       35.      Traditional fiberglass insulation, for example, has an R-value of about R-3.0 per

inch; six inches of that insulation is R-18. Pritchett claims Super Therm has an R-value of

“about that of a fiberglass batt having a thickness of six inches.”

       36.      Until contacted by the FTC, the Superior Products website repeated Pritchett’s

six-inch claim, in which it claimed: “A layer of Super Therm, the thickness of a business card,

has the same insulation value as 6 inches of traditional insulation by blocking the initial loading

of heat so that the heat available for conduction is reduced.” The 2008 Super Therm brochure

mirrors that claim, stating, “[i]n fact, a layer of SUPER THERM no thicker than a single

business card provides the same protection as 6 inches of fiberglass,” accompanied by the

following visual and express “R-19 Equivalent” claim:




                                                  7
       Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 8 of 24




Exhibit B at 6.

       37.     In addition, the product label on containers of Super Therm in 2019 claims:

“Insulating equivalent better than batt insulation due to [heat] load reduced.”

       38.     Defendants make further claims in the 2008 brochure and on their website as late

as April 2019, including expressly claiming Super Therm has an “RE19” R-value and suggesting

it is equivalent to ten inches of fiberglass (R-value of approximately R-30), eight inches of

cellulose filler (R-value of approximately R-25), and 5.5 inches polystyrene foam (R-value of

approximately R-25) by using the visual below:




                                                 8
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 9 of 24




Exhibit B at 5.

       39.    When contacted by the FTC, Defendants removed certain R-value claims from

their website. Nonetheless, R-value and R-value equivalent claims still appear on Superior

Products’ website and, as late as October 2019, in its technical brochure for Super Therm

(claiming “R 19” equivalency). For example, a part of Defendants’ current website sub-titled,

“Reflective Coating vs. Fiberglass vs. SUPER THERM,” compares fiberglass insulation to Super

Therm. Defendants state “Fiberglass has only an ‘R 19’ value when it is a full 6 inches.” They




                                               9
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 10 of 24




then claim that a 0.01-inch coating of “Super Therm was tested in the lab and found to have” a

“better” R-value, by about 70%, than a test sample of 3-inches of fiberglass.

             DEFENDANTS CLAIM THAT SUPER THERM AND SUNSHIELD
                         SAVE CONSUMERS MONEY

       40.        Defendants claim that using Super Therm “reduc[es] important energy costs,”

results in “[e]nergy savings,” and brings about “cost-saving, long-term energy efficiencies.” See,

e.g., Exhibit D at 2. They also claim that Sunshield provides “similar performance

characteristics to Super Therm.”

       41.        In 2015, Defendants added a second brochure to their website, which remains on

the site today. This brochure makes energy savings claims about Super Therm. Under the

heading “PROVEN ENERGY EFFICIENCY,” the brochure claims a “26% - 30% increase in

energy efficiency” in “Interior Temperature Performance” attributed to analysis by the U.S.

Department of Energy. Exhibit D at 4. It also claims “22% overall energy reduction with 40%

HVAC savings” as a result of Super Therm being applied at an airport terminal. Exhibit D at 4.

       42.        Defendants also included on their website (as of April 2019) a number of specific

claims about substantial energy savings achieved by using Super Therm, for example:

             a. Under the title, “Energy Saving Products,” the website claims “[s]hown in field

                  usage to save between 40% and 70%.”

             b. “Energy Efficient – Energy savings of 20-70% (field results as given by

                  customers’ own testing, such as Sony.”

             c.   “FACT: Sony Corporation coats roof and walls of one monitored building with

                  SUPER THERM and finds a 78% reduction in total energy consumption.”




                                                  10
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 11 of 24




             d.   “FACT: Florida Department of Energy Specialist documents . . . 30% utility

                  savings on homes in Florida (hot humid climates) and in Denver (dry climates) as

                  well as steel containers.”

             e. “FACT: German Mechanical Engineer in Construction Physics makes study of

                  home coated with SUPER THERM and finds 76% less energy usage from

                  SUPER THERM as compared to fiberglass and rock wool.”

             f. “FACT: Total house application cost is paid with energy savings in 2-4 years.”

       43.        Pritchett has personally made energy savings claims about Super Therm. On the

popular home improvement website, bobvila.com, Pritchett claims: “We estimate that a home

can save up to 40 to 50 percent in energy costs using our product.” Exhibit C at 2.

       44.        After the FTC identified the claims in Paragraph 42, Superior Products removed

them from its website, but maintained other energy savings claims. For example, Defendants

continued to claim that applying Super Therm to the roof of a building resulted in “total utility

savings of $22,144 (22%) in August for the total facility and the A/C portion of the total utility

being 55%, this relates to a 40% savings in A/C operational cost.”

      DEFENDANTS CLAIM THAT TESTING ESTABLISHES THEIR R-VALUES

       45.        Defendants expressly claim that testing supports their R-value claims of R-19.

       46.        For example, Superior Products created a March 1, 2019 “Technical Data Sheet”

about Super Therm, which it posts on the company’s website and includes with shipments of

Super Therm. Under the heading, “Tests and Certifications,” the data sheet claims: “Exterior

insulation against Solar Radiation – benefit comparable to R 19.” Exhibit A at 1.

       47.        In support of Superior Products’ R-value claims, Defendants have circulated to

their distributors several letters and reports purporting to show that Super Therm has an R-value




                                                  11
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 12 of 24




of R-19. For example, in January 1997, the Thermophysical Properties Research Laboratory,

Inc. (“TPRL”) produced a report for Superior Products titled, “Thermophysical Properties of

SUPER THERM Coating, Report No. 1780.” Although the report does not state an R-value or

even use the term “R-value,” Defendants provided the report to distributors and used it in a

promotional video also given to distributors in which Defendants claim the report supports their

R-19 claims.

       48.     On March 7, 1997, a TPRL researcher wrote a two-sentence letter to Defendants

that contained an R-19 claim, which Defendants then circulated to distributors. The letter states:

               I have reviewed the information provided by Superior Products
               International II, Inc. on the thermal performance of Super Therm.
               The combination of it’s[sic] reflectivity, emissivity and thermal
               conductivity allows it to be a thermal resistor as effectively as
               fiberglass with a R 19 rating as shown by the Hot Box Test.

       49.     Superior Products also circulated a one-page letter from VTEC Laboratories, Inc.

to its distributors. The January 28, 1998 letter claims: “As stated in the testing report performed

at the [sic] Thermophysical Properties Research Laboratory, Inc., the calculated R-value [of

Super Therm] is to be RE-19.” Superior Products created a video that visually showcased the

afore-quoted sentence and the January 1997 TPRL report, with the voiceover claiming:

               In fact, independent laboratory tests, such as the one conducted by
               Thermophysical Properties Research Laboratory reported that
               Super Therm stopped 99.5% of the heat conducted in their tests. In
               fact, Thermophysical Properties Research Laboratory conducted a
               test that clearly and unequivocally proved that a coat of Super
               Therm with a thickness no bigger than the a human hair produces
               an insulation rating that is equivalent to six to eight inches of
               comparable fiberglass insulation. Imagine that. Super Therm
               stops heat better than a wall full of harmful fiberglass insulation.

       50.     Later, Defendants circulated to distributors a May 2, 2013 two-sentence letter

from VTEC Laboratories, Inc. to Pritchett, which claims: “SuperTherm can perform as an

equivalent R 19 based upon application and test method.”


                                                12
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 13 of 24




       51.        In or about 2017, Superior Products circulated to its distributors a report prepared

for it by Inn Choi, Ph.D, in which Choi claims, “a 10-mil [0.01-inch] thickness of SuperTherm is

the same as 6 [inches] of fiberglass in Thermal Conductivity.” Choi states that he did not

conduct independent testing, and instead reviewed summaries of tests by others provided to him

by Defendants without access to the test reports. At least one distributor then posted the report

on its website.

       52.        Superior Products also claims that testing supports its R-value claims by

comparing Super Therm to known insulation materials. Defendants’ 2008 brochure claims, for

example, states: “Tests prove it. SUPER THERM is the better option.” This appears next to a

visual (shown above at ¶ 38) comparing a 0.01 thick coat of Super Therm to 10” fiberglass

insulation, 8” of cellulose insulation, and 5.5” of polystyrene foam insulation. Exhibit B at 5.

The brochure further claims: “SUPER THERM outperforms and outlasts traditional insulation in

lab tests and on the field.” Exhibit B at 6.

       53.        After the FTC contacted Superior Products on their website and marketing

materials, Defendants continued to claim that testing supports their R-value claims for Super

Therm. In a “Thermal Tutorial” section of Defendants’ website, they claim that “Super Therm

was tested in the lab and found to have” a “better” R-value, by about 70%, than a test sample of

3-inches of fiberglass.

       54.        Additionally, Defendants claim that NASA testing supports their insulation

claims. A page of Superior Products’s 2015 brochure compares Super Therm to “traditional

insulation” and Defendants claims: “Super Therm passed NASA testing with Best Test Result.”

Exhibit D at 3. Next to that claim is a picture of the Space Shuttle. Defendants claim that Super

Therm is based on the ceramics used by NASA to protect the Space Shuttle and that “Super




                                                   13
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 14 of 24




Therm® was designed and developed with the assistance of NASA, a fact that can be

substantiated.”

DEFENDANTS USE A NETWORK OF DISTRIBUTORS TO SPREAD THEIR CLAIMS

       55.        Superior Products sells Super Therm across the United States through authorized

distributors and provides them with marketing materials. Internationally, the company claims to

have distributors in at least 40 countries.

       56.        Superior Products provided its distributors with product brochures, reports, letters,

graphs, charts, and videos created by or for Superior Products that contain Defendants’ claims.

The distributors, in turn, spread those claims throughout the United States. Predominately, they

did this on their own websites, oftentimes using the exact materials and wording created by

Defendants.

       57.        Superior Products has 15 distributors who sell its products in the United States.

       58.        Eleven of those 15 distributors have identifiable websites. Of those 11, eight

prominently repeated Defendants’ R-value and energy savings claims in April 2019 or later.

They do this often by re-publishing Defendants’ materials or making claims based upon the

materials distributed by Defendants. For example:

             a. Arizona Superior Coatings claims that Super Therm has an “R-19 equivalent

                  rating. (Equal to 6-8 inches of fiberglass)” when applied 0.01 inches thick. The

                  distributor claims Super Therm is “Approved” to achieve an “RE19” rating when

                  applied to the outside or inside of a building. The distributor makes multiple

                  energy savings claims about Super Therm, such as “SAVE UP TO 35% ON

                  YOUR UTILITY BILLS!” and that it produces “[e]nergy savings of 20-70% for

                  air-conditioned buildings.” It also claims: “Super Therm can be used as




                                                   14
Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 15 of 24




      replacement for traditional insulation on most substrates and in most conditions.”

      The distributor’s website includes three videos. In the first, the distributor’s

      owner, Gary Collins, claims: “when applied to your home, you can experience as

      much as a 45-50% reduction in your utility bill.” In the second video, it is

      claimed “[w]ith one coating at 16mils wet, or 10mil dry [i.e., 0.01 inches], you’re

      going to get an R-20 R-factor equivalence.” In the third video, it is claimed that

      Super Therm “achieve[s] an R-19 insulation value, as tested by independent

      laboratories, or the equivalent of 6-8 inches of traditional fiberglass batt

      insulation, with merely a 7 dry mil [i.e., 0.007 inches] coating.”

   b. Coating Solutions of Texas claims that using Super Therm provides insulation

      “[c]omparable to an R19 effect” and that it can be used to “replac[e] the 6 to 8

      inches of traditional insulation to block initial heat load.” The distributor

      republishes a document prepared by Superior Products that claims: “Super Therm

      has a “R-19 Equivalent Rating (equal to 6-8 inches of fiberglass)[sic] Thickness

      of a business card, but outperforms fiberglass in laboratory and field testing;”

      “SUPER THERM (R-19);” and “Super Therm is a certified insulator providing an

      R-19 equivalent.” The distributor also claims, “Super Therm® can provide

      energy savings of 20-70%.”

   c. DW Pearce Enterprises Ltd. dba Eagle Specialized Coatings and Protected

      Environments of Canada (serving parts of the United States) republishes many of

      the R-value tests and documents prepared by or for Superior Products. These

      documents claim “R19 is achieved” using Super Therm or that “RE19” is possible

      with a coating 0.01-inches thick. The distributor further claims Super Therm is a




                                        15
Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 16 of 24




      “RE19 [n]on-deteriorating [i]nsulation,” has a “[t]hermal [b]enefit [e]quivalent to

      R19,” “provides a thermal benefit equivalent to R19 at the very least,” and that

      painting asphalt roof shingles with Super Therm provides “an additional

      EFFECTIVE R19 insulation.” It also claims, based on purported testing paid for

      by Superior Products, “[w]hen SuperTherm is applied at 10 mils [0.01 inches], the

      improvement to the R Value [of the material to which it is applied] is 68%. Based

      on the 68% improvement ratio, a minimum R13 material improves to R21.8 by

      applying 1 coat of SuperTherm.” Elsewhere the distributor claims applying Super

      Therm to a building will result in “making a 60% improvement” in the structure’s

      R-value. The distributor also includes an article attributed to bobvila.com with

      the claim: “SUPER THERM . . . carries an R value of R-19.”

   d. Innovative Coatings Technologies of Colorado claims Super Therm has an “R-

      19 Equivalent Rating (equal to 6-8 inches of fiberglass),” an “R-19 equivalency,”

      and provides an “insulation value equivalent to R19” when applied 0.01 inches

      thick (“only the thickness of a business card”). The distributor also claims that

      using Super Therm “[s]aves [e]nergy [u]sage of 20-70% for air-conditioned

      buildings during the warmer months, averaging 25%-35% annual total utility

      savings.” It repeats other energy savings claims made by Superior Products, such

      as “30% utility savings on homes in Florida,” “76% less energy usage as

      compared to fiberglass and rock wool” in a home, and a “78% reduction in total

      energy consumption” of a commercial building.




                                       16
Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 17 of 24




   e. RBG Constructors, Inc. of Mississippi has a video with the following statement

      about Super Therm: “With one coating at 16mils wet, or 10mil dry, you’re going

      to get an R-20 R-factor equivalence.”

   f. Superior Coatings International, Inc. of California claims Super Therm has an

      “R-19 Equivalent Rating . . . replacing the 6 to 8 inches of traditional insulation to

      block initial heat load” and that “Super Therm has been tested to have an RE-19

      value compared to traditional insulation.” It also makes the claim that “[a] layer

      of Super Therm, the thickness of a business card, has the same insulation value as

      6 inches of traditional insulation.” The distributor repeats claims by Superior

      Products that “Super Therm can provide energy savings of 20-70%,” can result in

      “saving between 40 and 60 percent on your next power bill,” and that “Super

      Therm is 296% more effective than traditional insulation under identical

      conditions and shown to be stable all day in field studies by Sony, UPS and

      others.”

   g. Superior Products Coatings, Inc. of Georgia claims: “Because of special

      ceramic used Super Therm has a high emissivity, the ability to block heat transfer,

      block air and moisture infiltration, this results in a performance, comparison wise,

      of better than a R-19.” The distributor uses the visual shown in ¶ 36, supra, and

      the claim, “[i]n fact, a layer of SUPER THERM no thicker than a single business

      card provides the same protection as 6 inches of fiberglass.” For Sunshield, the

      distributor claims the product “[s]hatters air conditioning costs.”

   h. Superior Coating Solutions LLC of New York claims: “While Super Therm

      handles heat transfer differently than traditional insulation such as fiberglass,




                                        17
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 18 of 24




               spray foam, polyisocyanurate, or polystyrene, the overall heat loss/gain or energy

               savings would be comparable to that of using traditional R-19 insulation.” It

               further claims that Super Therm results in energy savings of “20-70% depending

               on use” and claims, “Super Therm is 296% more effective than traditional

               insulation under identical conditions and shown to be stable all day in field

               studies by Sony, UPS and others.”

       59.     Additionally, distributors make claims directly to consumers. A Superior

Products distributor told a consumer in 2017: “The Super Therm coating application is a thick as

a business card and carrying an Re = 19 which results in a very thin ceramic coating that repels

sunlight heat and keeps internal heat from escaping through the cold roof.”

    DEFENDANTS’ R-VALUE, R-VALUE EQUIVALENT, AND ENERGY SAVINGS
              CLAIMS ARE FALSE OR UNSUBSTANTIATED

       60.     Super Therm and Sunshield do not significantly restrict heat flow, let alone to the

extent claimed by Defendants. Indeed, the R-value of Super Therm applied to the thickness

Defendants instruct is considerably less than R-1.

       61.     In 2009, the Cold Climate Housing Research Center (“Climate Center”), a group

not affiliated with Defendants, tested Super Therm and a similar product by a different

manufacturer. The Climate Center’s report concluded: “Neither product contributed to the R-

value of the building material on which they were applied” and “[t]he coatings did not

demonstrate an energy savings in the realistic box tests we conducted.”

       62.     In January 2012, TPRL, the laboratory that Defendants claim had determined

Super Therm has an R-19 value, rebuked Defendants’ claim. Under the title, “Insulation Paint

Claims,” TPRL posted this warning on its website:




                                                18
         Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 19 of 24




                Beware of Insulated paint or ceramic type products that claim wild
                insulation values. TPRL Inc. would like to counter mis-
                information concerning various claims about insulated paint
                products that our company has tested . . . . If you find a copy of
                [sic] TPRL 1780 report [i.e., the report on Super Therm] on the
                web you will notice that no R values are in the report. Our
                company did provide a memo that stated that a R19 value was
                possible under certain conditions which included how the
                HotBox[sic] test was done. The HotBox[sic] test, performed by
                another company, used a coating of insulated paint on top of a[sic]
                insulating media to get a R19 value. In real world conditions you
                will not get a R value of 19 from these insulated paints.

          63.   Based on the data compiled by TPRL in its original report, the R-value of Super

Therm can be determined to be approximately R-0.00265.

          64.   In 2017, Superior Products prepared an energy savings analysis for a potential

client that more accurately reflected the true R-value of Super Therm. In their calculations,

Defendants identified Super Therm as having an R-value of R-0.00258 when applied 0.01 inches

thick.

          65.   Most recently, Superior Products admitted during the FTC’s investigation: “Super

Therm is a coating and cannot have a R-value or a R-value equivalency based upon established

criteria . . . . [Superior Products] clearly understands that a coating such as Super Therm cannot

have a R-value.”

          66.   This admission mirrors a prior acknowledgment by Defendant Pritchett. In

October 2009, an energy efficiency newsletter published a response by Pritchett to the Climate

Center report described in ¶ 61, which had concluded after testing that Super Therm did not

contribute to a building’s R-value. In response, Pritchett conceded: “Super Therm does not have

an R value because an R value measures only thermal resistance (absorb and resist heat transfer)

and requires thickness.”




                                                19
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 20 of 24




       67.      Despite these concessions, Defendants continued to make numerous R-value, R-

value equivalency, and energy savings claims in their marketing materials, in public statements,

and on the Superior Products website when the FTC contacted them in April 2019. While

Defendants removed some false or unsubstantiated claims, they continue to make others.

                            DEFENDANTS’ CLAIMS ARE MATERIAL

       68.       Defendants tout their products’ purported R-values, insulating benefits, and

energy saving capabilities to consumers as a basis of superiority over paints and other coatings.

       69.      Defendants state in marketing materials and public statements, for example, that:

             a. “We estimate a home can save up to 40 to 50 percent in energy costs using our

                product.”

             b. Using Super Therm results in a “26% - 30% increase in energy efficiency.”

             c. Using Super Therm results in “40% savings in A/C operational cost” and 22% in

                “total utility savings.”

             d. Super Therm has been “[s]hown in field usage to save between 40% and 70%.”

  DEFENDANTS PROVIDED THE MEANS AND INSTRUMENTALITIES FOR THE
                   COMMISSION OF DECEPTION

       70.      Defendants provided their promotional materials, third party reports, and related

documents containing false and deceptive claims to their distributors.

                                VIOLATIONS OF THE FTC ACT

       71.      Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.” Misrepresentations and unsubstantiated claims constitute

deceptive acts or practices prohibited by Section 5(a) of the FTC Act.




                                                 20
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 21 of 24




                                          COUNT I
                         False or Unsubstantiated Performance Claims

       72.     In numerous instances in connection with the advertising, promotion, offering for

sale, or sale of Super Therm and Sunshield, as described in Paragraphs 23-44, Defendants have

represented, directly or indirectly, expressly or by implication, that:

       A.       Super Therm has an R-value of R-19, or provides a benefit equivalent to R-19.

       B.       Sunshield has similar performance characteristics as Super Therm.

       C.       Using Super Therm or Sunshield will save consumers a significant amount of

                money, including of up to 78% on existing energy bills.

       73.     The representations set forth in Paragraph 72 are false and misleading and were

not substantiated at the time the representations were made.

       74.     Therefore, the making of the representations as set forth in Paragraph 72

constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a).

                                           COUNT II
                             False Establishment Claim of R-values

       75.     In numerous instances in connection with the advertising, promotion, offering for

sale, or sale of Super Therm and Sunshield, as described in Paragraphs 45-54, Defendants have

represented, directly or indirectly, expressly, or by implication, that testing establishes an R-

value or R-value equivalent of R-19 for Super Therm.

       76.     In truth and in fact, testing does not establish these R-values.

       77.     Therefore, the representations in Paragraph 75 are thus false or misleading and

constitute deceptive acts or practices in or affecting commerce in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).




                                                 21
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 22 of 24




                                         COUNT III
                                  Means and Instrumentalities

        78.     By furnishing distributors with promotional materials for Super Therm, including

materials such as brochures and third-party reports, that make false or misleading

representations, Defendants have provided the means and instrumentalities that constitute

deceptive acts or practices in or affecting commerce in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

                                     CONSUMER INJURY

        79.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury because of Defendants’ violations of the FTC Act. In addition, Defendants have been

unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

        80.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                     PRAYER FOR RELIEF

        81.     Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C.

§ 53(b), and the Court’s own equitable powers, requests that the Court:




                                                 22
     Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 23 of 24




          A. Award Plaintiff such ancillary relief as may be necessary to avert the likelihood of

             consumer injury during the pendency of this action and to preserve the possibility

             of effective final relief, including a preliminary injunction;

          B. Enter a permanent injunction to prevent future violations of the FTC Act by

             Defendants;

          C. Award such relief as the Court finds necessary to redress injury to consumers

             resulting from Defendants’ violations of the FTC Act, including but not limited

             to, rescission or reformation of contracts, restitution, the refund of monies paid,

             and the disgorgement of ill-gotten monies; and

          D. Award Plaintiff the costs of bringing this action, as well as such other and

             additional relief as the Court may determine to be just and proper.

                            REQUEST FOR PLACE OF TRIAL

      Plaintiff hereby requests that trial of the above-entitled matter be held in the City of

Kansas City, Kansas

                                              ***




                                                23
      Case 2:20-cv-02366-JAR-GEB Document 1 Filed 07/28/20 Page 24 of 24




Respectfully submitted,                 Dated: July 28, 2020

STEPHEN R. MCALLISTER                   ALDEN ABBOTT
United States Attorney                  General Counsel

s/ Jon P. Fleenor_________________      s/ Jonathan W. Ware________________
JON P. FLEENOR #14002                   JONATHAN W. WARE (DC SBN 989414)
Assistant United States Attorney        Pro hac admission pending
Office of the United States Attorney    Federal Trade Commission
   For the District of Kansas           600 Pennsylvania Ave., NW
500 State Avenue, Suite 360             Maildrop CC-9528
Kansas City, KS 66101                   Washington, DC 20580
Tel: 913-551-3561                       Tel: 202-326-2726
Fax: 913-551-6541                       Fax: 202-326-3197
Jon.Fleenor@usdoj.gov                   jware1@ftc.gov

Local Counsel for Plaintiff             Counsel for Plaintiff Federal Trade
Federal Trade Commission                Commission




                                       24
